        Case 1:15-cr-00095-AJN Document 2970 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                  8/19/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                     15-cr-95-54 (AJN)
  Okeifa John,
                                                                          ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       A conference on alleged violations of supervised release is scheduled in the above-

captioned matter for August 21, 2020 at 9:00 a.m. A publicly-accessible audio line is available

by dialing 855-268-7844, entering 32091812# as the access code, and entering 9921299# as the

pin number.

       If the Court must transition to its teleconference line, a publicly accessible audio line

will be available by dialing (888) 363-4749 and entering Access Code 919-6964, followed by

the pound (#) key.
       SO ORDERED.


 Dated: August 19, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
